t c memo united_states tax_court tony l robucci et al petitioners v commissioner of internal revenue respondent docket nos filed date tr a psychiatrist sought advice from c a c p a specializing in tax planning for small businesses as to how he might minimize the tax_liability arising from his practice c restructured tr’s practice from a sole_proprietorship to a limited_liability_company llc with two members tr owning percent and a manager corporation pc owning percent c also organized a second corporation w to perform services associated with tr’s practice tr’s 95-percent interest in llc was divided between a 10-percent general_partner interest and an 85-percent limited_partner interest attributable to intangibles associated with the practice tr paid self-employment_tax only on distributions associated with his 10-percent general 1cases of the following petitioners are consolidated herewith t l robucci associates m d p c docket no and westsphere management corp docket no partner interest whereas as a sole_proprietor he was required to pay self-employment_tax on the entire net_income from his psychiatric practice see sec_1401 and sec_1402 i r c r alleges that pc and w are without substance and must be disregarded for federal tax purposes as a result llc becomes a single-member llc which because it did not elect association status also must be disregarded for federal tax purposes and therefore tr’s practice must be treated as a sole_proprietorship for see sec_301_7701-3 proced admin regs r’s disregard of pc w and llc would result in tax deficiencies against tr for r also seeks to impose a sec_6662 i r c penalty on tr held because the organization of pc and w accomplished no significant business_purpose and because pc and w were in substance hollow corporate shells formed primarily for tax_avoidance they are disregarded for federal tax purposes and tr is taxable as a sole_proprietor for held further tr is subject_to the sec_6662 i r c penalty for howard o bernstein and arlene m french for petitioners matthew a houtsma for respondent memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for purposes of trial briefing and opinion by notices of deficiency respondent determined deficiencies in income_tax and accuracy-related_penalties as follows petitioner year deficiency penalty sec_6662 tony l robucci dr robucci dollar_figure big_number big_number dollar_figure big_number big_number t l robucci associates m d p c robucci p c fye fye fye westsphere management corp westsphere fye fye fye big_number big_number big_number big_number big_number big_number unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest whole dollar the issues for decision are whether robucci p c the comember along with dr robucci in tony l robucci m d llc robucci llc and westsphere two corporations wholly owned by dr robucci sometimes the corporations should be disregarded for federal_income_tax purposes with the result that all of the income of robucci llc is taxable directly to dr robucci as compensation subject_to self-employment tax2 and whether dr 2respondent argues alternatively that if the corporations are respected for federal_income_tax purposes he may allocate all of their income and expenses and all of the income and expenses of robucci llc to dr robucci under the authority of sec_482 and if the corporations are respected for tax purposes and respondent’s application of sec_482 is deemed arbitrary and capricious respondent may allocate all of the income and expenses of the corporations and robucci llc to continued robucci is liable for the accuracy-related_penalty under sec_6662 for each of the years in issue findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference continued dr robucci under sec_269a we need not consider respondent’s alternative arguments because we shall sustain respondent’s adjustments with respect to dr robucci on the basis of our determination to disregard the corporations for federal_income_tax purposes moreover we need not otherwise concern ourselves with respondent’s determinations of deficiencies and penalties with respect to the corporations because respondent concedes on brief that those determinations are whipsaw positions that should be sustained only if the court finds that the two corporations should be respected for federal_income_tax purposes 3the deficiency notices issued to all three petitioners disallow certain deductions for the most part on the ground that the expenses in question either were not ordinary and necessary expenses of any trade_or_business deductible under sec_162 or on account of lack of substantiation the deficiency_notice issued to dr robucci treats a portion of the expenses deducted by robucci llc as deductible expenses of a sole_proprietorship operated by dr robucci the largest expenses not so treated ie expenses disallowed to robucci llc and not treated as deductible by dr robucci are the management fees allegedly paid_by robucci llc to the corporations the management fees the management fees remain the only expenses the deductibility of which is still at issue petitioners concede however that if the management companies ie the corporations are disregarded the disallowance of the deductions for the management fees is proper since we shall disregard the corporations we accept petitioners’ concession that the disallowance of those deductions is proper at the time the petitions were filed dr robucci resided in denver colorado the corporations’ alleged principal places of business were also in denver colorado background dr robucci has been a practicing psychiatrist since he completed his residency in he conducted his psychiatric practice as a sole_proprietorship until and during that period he reported the income and expenses of his practice on his personal income_tax returns dr robucci’s meeting with mark carson in the fall of a friend referred dr robucci who wanted to explore the benefits if any of incorporating his practice to mark carson mr carson an attorney and certified_public_accountant c p a who conducted an accounting practice in colorado through his firm mark h carson associates p c at the time of the trial mr carson’s c p a firm had a client list of some big_number clients mostly small businesses choice-of- entity planning for those clients constituted a significant portion of the firm’s practice during his first meeting with mr carson dr robucci stated that he wanted to do what was best from the standpoint of his own personal tax planning ie he wanted to minimize the amount of taxes he was paying after discussing various options to achieve that goal mr carson recommended and persuaded dr robucci to adopt the organizational structure involving an llc and two corporations that is at issue herein that initial discussion also covered the possibility of structuring dr robucci’s practice in such a way as to reduce the amount of self-employment_tax that he was paying while also minimizing any other tax_liabilities that he might incur dr robucci did not seek a second opinion from any other c p a s or attorneys assessing the merits of mr carson’s recommendations nor did mr carson provide him with a written explanation of the need to form three separate entities he did explain orally to dr robucci that the llc would conduct the practice that for reasons not made clear to dr robucci it needed to have two members dr robucci and what became robucci p c and that westsphere would be considered a business management_corporation uninvolved in patient care implementation of mr carson’s recommended organizational structure on date mr carson incorporated westsphere and on date he organized robucci llc and incorporated robucci p c during the years at issue dr robucci was the sole shareholder of both corporations during that same period robucci llc was 95-percent owned by dr robucci and 5-percent owned by robucci p c robucci p c ’s interest was as a limited_partner dr robucci’s 95-percent ownership_interest was reflected on robucci llc’s partnership returns as split between an 85-percent interest as a limited_partner and a 10-percent interest as a general_partner mr carson determined the ownership percentages and he also determined the 85-percent-10- percent split in dr robucci’s ownership_interest between that of limited and general_partner mr carson who has testified as an expert in valuation matters since based his determination of an 85-percent limited_partner ownership_interest for dr robucci on what he determined to be the value of dr robucci’s goodwill and what would be a reasonable rate of return on that goodwill at the time he formed robucci llc mr carson never discussed with dr robucci the basis for the 85-percent-10 percent allocation between his limited and general_partner interests in robucci llc although dr robucci did understand that his 10-percent general_partnership interest represented his interest as a provider of medical services and his 85-percent limited_partnership_interest represented his interest attributable to his capital_contribution of intangibles nor did mr carson prepare a written valuation in support of hi sec_4pursuant to sec_301_7701-3 proced admin regs a multimember llc that does not elect association status which describes robucci llc is treated for federal tax purposes as a partnership thus robucci llc’s members would constitute partners for federal tax purposes if it were respected as a two-member entity attribution of an 85-percent limited_partner interest to transferred intangibles dr robucci did not make any written assignment of the tangible or intangible assets of his practice to robucci llc dr robucci as president of westsphere executed a loan agreement effective date whereby he as employee was authorized to borrow money from westsphere from time to time under certain specified terms and conditions dr robucci executed an employee_business_expense reimbursement plan effective as of date whereby westsphere agreed to reimburse its employees for all employment related expenses upon submission of the proof of expenditure documentation specified in the plan the plan provides a formal review procedure for denied claims dr robucci executed documents for two additional plans also effective as of date a medical reimbursement plan of westsphere management corp whereby westsphere in addition to providing any basic medical insurance coverage for its employees agreed to reimburse employee medical_expenses as defined in sec_213 and a diagnostic medical reimbursement plan whereby westsphere in addition to providing any basic medical insurance coverage for its officers agreed to reimburse them and their families for expenses of diagnostic medical procedures incurred at certain specified medical facilities and not otherwise covered by insurance mr carson also drafted a document entitled operating_agreement of robucci llc whereby robucci p c was designated as manager of robucci llc it is uncertain whether dr robucci ever executed that agreement on behalf of either of the parties robucci p c and robucci llc dr robucci had a limited understanding of the need for the entities formed and the agreements and other documents drafted by mr carson he relied on mr carson’s representations that the actions taken would legitimately result in the tax minimization that he sought the operation of robucci llc and the corporations during the years in issue robucci llc and westsphere had bank accounts robucci p c did not dr robucci did not have an employment agreement with any of those three entities nor did any of them have employees during the years in issue neither robucci p c nor westsphere paid a salary to dr robucci or to anyone else during those years dr robucci did not keep records of any time he might have spent working for westsphere although robucci llc deducted management fees for each of the years in issue dollar_figure dollar_figure and dollar_figure for and respectively its returns do not specify to whom they were paid or for what services dr robucci was aware that westsphere charged management fees to robucci llc but he did not know the nature of those charges other than that they probably related to his time spent performing functions related to his medical practice that did not involve actual patient care both before and after the formation of robucci llc debbie williams ms williams was the billing assistant for dr robucci’s practice during the years in issue although she received instructions from dr robucci in letters with a letterhead that referred to tony l robucci m d a professional l l c she still considered herself to be in the employ of dr robucci dr robucci paid ms williams a percentage of what she collected from patients which amounted to more than dollar_figure for and and more than dollar_figure for during the years in issue dr robucci continued to bill medicare and medicaid a relatively small portion of his practice as an individual practitioner under his own social 5no such payments are identifiable on the bank statements for either robucci llc or westsphere nor are they identifiable as gross_income on the returns filed by robucci pc and westsphere for their taxable years ending date and although that may be attributable to timing differences because robucci llc is a calendar_year taxpayer security number because both were uninformative as to the procedures necessary to establish robucci llc as the provider of medicare and medicaid eligible psychiatric services beginning with their dates of organization and throughout the years in issue robucci llc and the corporations used the same business address although there was no written lease agreement between robucci llc and either of the corporations the corporations did not have separate web sites or telephone listings pay rent to dr robucci or robucci llc have customers other than robucci llc or contracts with any other third parties or advertise westsphere did not have separate dedicated space in dr robucci’s office during the years in issue robucci llc was a calendar_year taxpayer and the corporations reported on the basis of fiscal years ending november dr robucci’s payment of self-employment seca taxes dr robucci’ sec_2002 and form sec_1040 u s individual_income_tax_return show the following distributions to him of passive and nonpassive_income from robucci llc year passive_income nonpassive_income dollar_figure big_number big_number dollar_figure big_number big_number 1dr robucci’s return actually reported this amount as nonpassive_income on schedule e supplemental income and loss but that was doubtless an unintentional error as the schedule_k-1 partner’s share of income deductions credits etc issued to him by robucci llc in connection with his percent limited_partnership_interest lists dollar_figure as the distribution attributable to that passive interest and dr robucci’s schedule se self-employment_tax includes only dollar_figure as net_earnings_from_self-employment dr robucci’s schedule se self-employment_tax filed for each of those years lists only the nonpassive_income as gross earnings from self-employment subject_to self-employment_tax the nonpassive_income amounts correspond to dr robucci’s 10-percent general_partner interest in robucci llc opinion i whether robucci pc and westsphere should be disregarded for federal_income_tax purposes a introduction dr robucci is not the first and most certainly he will not be the last individual to attempt to conduct his business affairs in this case a medical practice in a manner that he hopes will minimize his federal_income_tax liability arising therefrom that he may do so has become axiomatic as famously stated by the supreme court in 293_us_465 the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted directly after that statement however the court added the admonition but the question for determination is whether what was done apart from tax motive was the thing which the statute intended id in 79_f2d_14 2d cir revg 29_bta_1334 judge learned hand elaborated upon the supreme court’s admonition in gregory stating the question always is whether the transaction under scrutiny is in fact what it appears to be in form the issue in these cases is whether the corporations robucci p c and westsphere are entitled to respect as viable business corporations or whether as in judge hand’s description of the facts in gregory the incorporator’s intent or purpose was merely to draught the papers in fact not to create corporations as the court understands that word id in other words were robucci p c and westsphere corporations in fact as well as in form ie were they the thing which the statute intended when referring to corporations a corporation will be recognized as a separate taxable entity if the purpose for its formation is the equivalent of business activity or the incorporation is followed by the carrying on of a business by the corporation 319_us_436 77_tc_881 if neither of those 6see also 144_f2d_466 2d cir in which judge hand described the rule for corporate viability as follows to be a separate jural person for purposes of taxation a corporation must engage in some industrial commercial or continued requirements is satisfied the corporation will be disregarded for federal tax purposes and all of its income will be attributed to the true_earner 35_tc_1102 affd 323_f2d_316 9th cir 33_tc_582 should we decide to disregard the corporations in these cases the true_earner of the income from his practice would be dr robucci because robucci llc upon our disregard of robucci p c would become a single-member noncorporate entity that did not make an election to be treated as an association as such it too would be disregarded under the so-called check-the-box_regulations see sec_301_7701-3 proced admin regs b burden_of_proof if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability and the taxpayer complies with all substantiation requirements maintains all required records and cooperates with the commissioner’s reasonable requests for witnesses section continued other activity besides avoiding taxation in other words the term corporation will be interpreted to mean a corporation which does some business in the ordinary meaning and escaping taxation is not business in the ordinary meaning 7respondent does not seek to disregard robucci llc on the basis that it is a sham entity a places the burden_of_proof on the commissioner with respect to that issue see sec_7491 rule a respondent alleges that petitioners did not even attempt to substantiate the great majority of the disallowed expenses as required by sec_7491 we need not decide whether sec_7491 applies to the material factual issue in these consolidated cases the viability of robucci p c and westsphere because we find that a preponderance_of_the_evidence supports our resolution of that issue therefore resolution of that issue does not depend on which party bears the burden_of_proof see eg 124_tc_95 c arguments of the parties petitioners argue that as managing member of robucci llc robucci p c performed oversight and management services and that westsphere was established to provide oversight and to manage certain overheads and indirect expenses including employee_benefits such as health insurance track business_expenses and overheads and create a group for group sickness and accident insurance coverage under colorado law petitioners also argue that the formation of a multimember llc including a corporate member afforded dr robucci superior protection under colorado law against personal liability for acts of robucci llc and that robucci p c ’s interest in robucci llc was necessary to accomplish that goal respondent argues that the corporations were created solely for the purpose of reducing dr robucci’s tax_liability and more specifically to help him avoid income and self-employment taxes petitioners did not offer any credible explanation of the business_purpose for forming the corporations and petitioners did not demonstrate that either corporation engaged in any business activity after it was formed for the reasons that follow we agree with respondent d analysi sec_1 business_purpose a introduction in order to satisfy the first prong of the alternative two- prong test of moline props inc v commissioner supra pincite the evidence must demonstrate that the corporations were incorporated for a purpose that is the equivalent of a business activity petitioners’ evidence fails to establish that such a purpose motivated the organization of either corporation b robucci p c petitioners state two reasons for the formation of robucci p c its role as the managing member of robucci llc a role not reflected in robucci p c ’s articles of incorporation which state that its sole purpose is to practice medicine through persons licensed in colorado to practice medicine in that state and the superior protection against personal liability that would be afforded to dr robucci by the formation of a multimember llc in support of the first reason petitioners cite provisions of colorado law that permit the management of an llc to be vested in one or more managers or managing members see colo rev stat secs e assuming arguendo that robucci p c was properly organized under colorado law it does not follow that it performed any function that would warrant its recognition as a viable entity for federal tax purposes e g 52_tc_907 affd 451_f2d_992 9th cir although robucci p c may have been a party to an operating_agreement with robucci llc whereby it was appointed robucci llc’s manager and although its corporate_income_tax returns for its fiscal years ending date and indicate that it received payments from robucci llc of dollar_figure and dollar_figure in those years respectively there is no evidence that robucci p c actually performed any management or other services for robucci llc robucci p c had no assets other than its interest in robucci llc or employees it had no service_contract with robucci llc and it paid no salary to dr robucci or anyone else during the years in issue that robucci p c was intended to perform no management services or other business activities is further indicated by mr carson’s handwritten note written while his firm was preparing the robucci p c and westsphere returns for one of the years in issue in which he states we need p c to be a partner in llc only westsphere is the mgmt corp p c does nada nothing in support of the second reason petitioners cite in re albright bankr bankr d colo in which the court permitted the trustee in bankruptcy to liquidate all of the property of a single-member llc on behalf of creditors the court reasoned that the absence of other members in the llc meant that the entire membership interest passed to the bankruptcy_estate and the trustee became a ‘substituted member’ under colo rev stat sec governing the transferability of llc interests and as the sole member of the llc the trustee now controls all governance of that entity including decisions regarding liquidation of the entity’s assets in re albright supra pincite petitioners’ reliance upon albright is misplaced that case does not involve a creditor’s right to hold the sole member of a single-member llc personally liable for the llc’s debts rather it holds that all of the llc’s assets are available to satisfy the claims of the sole member’s creditors and not that the sole member’s assets are available to the llc’s creditors the trustee did not attempt to pierce the corporate veil to reach the member’s personal assets to satisfy the llc’s debts moreover as the name suggests members of a colorado limited_liability_company generally are not personally liable for the debts of the company ie their liability is in fact limited to their investment in the llc see colo rev stat sec members of limited_liability companies are not liable for a debt obligation or liability of a limited_liability_company 8in a footnote the court notes that the right under colo rev stat sec of the nondebtor llc members to prohibit a transferee of the debtor member’s interest to govern or to participate in the management of a multimember llc does not create an asset shelter for clever debtors to the extent a debtor intends to hinder delay or defraud creditors through a multi-member llc with peppercorn co- members bankruptcy avoidance provisions and fraudulent transfer law would provide creditors or a bankruptcy trustee with recourse in re albright bankr n bankr d colo 9colorado does however permit courts to hold llc members personally liable for alleged improper acts of the llc by applying case law which interprets the conditions and circumstances under which the corporate veil of a corporation may be pierced under colorado law see colo rev stat sec there does not appear to be any distinction in the application of that provision between single and multimember llcs and even if there were our implicit conclusion herein that robucci p c is in substance a peppercorn member of robucci llc would arguably negate any such distinction in the eyes of the colorado bankruptcy court see supra n we find that robucci p c was not formed for a purpose that is the equivalent of a business activity within the meaning of moline props inc v commissioner u s pincite c westsphere petitioners list three purposes for the organization of westsphere the first two being the management and the tracking of overhead and indirect expenses the idea was to assist dr robucci to ‘think more like a business’ and to group overheads and general and administrative costs separately from the direct costs of a professional services operation here again the evidence refutes the notion that those alleged purposes constituted bona_fide nontax purposes for the organization of westsphere although unlike robucci p c westsphere had a checking account like robucci p c it had no employment agreement with dr robucci and no employees nor did it perform any management or other services for robucci llc in the person of dr robucci rather dr robucci continued to conduct his practice as he always had including the retention of ms williams as his billing assistant the only activity allegedly attributable to westsphere during the audit years was its reimbursement of various expenses_incurred by dr robucci and robucci llc pursuant to the various plans requiring those reimbursements dr robucci testified that that activity consisted of electronic transfers of funds between bank accounts thus dr robucci continued as in prior years to pay the expenses of his practice but allegedly out of robucci llc’s bank account westsphere’s only alleged service was to reimburse those expenses by electronic transfers of funds from its account to robucci llc’s accountdollar_figure the bank account statements in the record provide scant evidence that there were in fact regular interaccount transfers from westsphere to robucci llc for example westsphere’s bank statement dated date shows debits of dollar_figure and dollar_figure for a medical_expenses reimbursement and a health insurance premium reimbursement respectively but the absence of corresponding credits to robucci llc’s account on the same date or thereafter indicates that the transfer of funds may have been to dr robucci’s personal account in fact the bank statements in evidence demonstrate virtually no correlation between debits to westsphere’s bank account and credits to robucci llc’s bank account in any event because dr robucci controlled both entities those interaccount transfers to the extent they occurred were the equivalent of taking money from one pocket and putting it into another such a procedure hardly qualifies as a business activity within the contemplation of moline props inc v commissioner supra pincite 10dr robucci testified that he did not know why expenses were paid_by robucci llc and reimbursed by westsphere rather than paid_by westsphere directly petitioners also argue that the organization of westsphere was essential in order to create a group eligible for group sickness and accident insurance within the meaning of colo rev stat sec they also cite colo rev stat sec c i which provides in part that the provisions governing small_group plans shall not apply to an individual health benefit plan newly issued to a business group of one that includes only a self-employed_person who has no employees the alleged concern was that from an insurer’s perspective a single member llc may present an ambiguity as to that member’s status as ‘self-employed ’ whatever the merits of petitioners’ concerns in that regard it is not clear how the formation of westsphere alleviated those concerns the groups to be afforded coverage are groups of persons generally under policies issued to an employer for the benefit of the employees which include officers managers and other employees of the employer see colo rev stat sec a it is difficult to see how the organization of westsphere which neither is an employee of robucci llc nor has employees of its own could serve to alleviate petitioners’ fears of not qualifying for small_group or small_employer health insurance more importantly there is no evidence that robucci llc made any effort to obtain group health insurance for its sole operative dr robucci the evidence shows that dr robucci or robucci llc continued to pay premiums for health insurance but it is not clear that the policy in question differed from the one dr robucci had as a sole_proprietor petitioners have not persuaded us that westsphere was organized for a purpose that is the equivalent of a business activity under moline props inc v commissioner supra pincite business activities the fact that both robucci p c and westsphere were essentially hollow corporate shells also leads us to conclude that neither carried on a business after incorporation the second alternative prong for corporate viability under moline properties e conclusion robucci llc’s deduction of over dollar_figure in management fees for the years in issue resulted in a substantial tax_benefit to dr robucci by reducing by that amount robucci llc’s potential distribution to him of income at least a portion of which otherwise would have been subject_to self-employment_tax because robucci p c and westsphere served no significant purpose or function other than tax_avoidance we agree with respondent that they should be disregarded what we said in aldon homes inc v commissioner t c pincite in disregarding so- called alphabet corporations is equally applicable to this case the alleged business purposes impressed us simply as a lawyer’s marshaling of possible business reasons that might conceivably have motivated the adoption of the forms here employed but which in fact played no part whatever in the utilization of the structure employed our disregard of robucci p c for federal tax purposes leaves robucci llc as a single-member llc and because of its failure to make a protective_election under sec_301 a proced admin regs to be classified as an association ie as a corporation see sec_301_7701-2 proced admin regs it too is disregarded for federal tax purposes under sec_301_7701-3 proced admin regs the result is that dr robucci is treated as a sole_proprietor for federal tax purposes which was his status before the formation of robucci llc and the corporations it follows and we hold that the net_income arising from his psychiatric practice during the years in issue including any amounts paid to robucci p c and westsphere was self-employment_income of dr robucci subject_to self-employment_tax under sec_1401 ii imposition of the accuracy-related_penalty a applicable law sec_6662 and b - provides for an accuracy- related penalty the penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement although the notice issued to dr robucci states that respondent bases his imposition of the penalty upon one or more of the three above-referenced grounds it is clear that only the first two negligence and substantial_understatement_of_income_tax are potentially applicable herein a substantial_understatement_of_income_tax exists for an individual if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 respondent has established that dr robucci’s understatements of income_tax for the years in issue are substantial as they exceed both percent of the correct_tax and dollar_figure therefore we need not consider the grounds for determining whether dr robucci was negligent within the meaning of sec_6662 sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and in a manner consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations 469_us_241 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs a taxpayer may rely on the advice of any_tax adviser lawyer or accountant united_states v boyle supra pincite reliance on a professional tax adviser will not be considered reasonable however if the adviser is a promoter of the transaction or suffers from a conflict of interest that the taxpayer knew of or should have known about neonatology associates p a v commissioner f 3d pincite 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_ t he taxpayer’s education sophistication and business experience will be relevant in determining whether the taxpayer’s reliance on tax_advice was reasonable and made in good_faith sec_1_6664-4 income_tax regs b analysis under sec_7491 respondent bears the burden of production but not the overall burden_of_proof with respect to dr robucci’s liability for the sec_6662 penalty see 116_tc_438 we have previously stated that the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer weir v commissioner tcmemo_2001_184 by demonstrating that dr robucci’s understatements of income_tax exceed the thresholds for a finding of substantial_understatement_of_income_tax under sec_6662 respondent has satisfied his burden of production respondent argues that there was no reasonable_cause for the positions taken by dr robucci and that he did not act in good_faith in respondent’s view p etitioner should have requested a second opinion after getting advice that was clearly too good to be true respondent views mr carson as the promoter of the arrangement who earned substantial fees for incorporating the various sham entities and preparing the tax returns at issue petitioners deny that mr carson was a promoter and argues that in the light of mr carson’s status as an independent experienced c p a dr robucci was under no obligation to obtain a second opinion before he could reasonably rely on mr carson’s advice even if we were to agree with petitioner that mr carson was not a promoter we agree with respondent that the tax result afforded by implementing mr carson’s suggestions ie the dramatic reduction in dr robucci’s self-employment taxes was too good to be true see eg neonatology associate p a v commissioner f 3d pincite when a taxpayer is presented with what would appear to be a fabulous opportunity to avoid tax obligations he should recognize that he proceeds at his own peril 92_tc_827 stating that no reasonable person should have trusted the tax scheme in question to work it is not that mr carson’s goal of directing some of dr robucci’s income to a third-party corporate management service provider and bifurcating dr robucci’s interest in robucci llc so that he would be separately compensated for_the_use_of his intangibles was obviously unreasonable on the contrary had it been more carefully implemented it well might have been realized at least in partdollar_figure the problem for dr robucci is that mr carson’ sec_11although it is apparently respondent’s position that profit distributions to service-providing members of a multimember professional service llc which is what robucci llc was designed to be are never excepted from net_earnings_from_self-employment by sec_1402 which so excepts distributions to a limited_partner other than sec_707 continued strategy for implementing his tax minimization goal was patently inadequate to the task a fact that should have been obvious to dr robucci and have prompted him to either question mr carson or seek a second opinion although robucci p c and westsphere were properly formed under colorado law to carry out legitimate corporate functions the fact that they were nothing more than empty shells devoid of property personnel or actual day-to-day activities ie of substance should have sent warning signals to dr robucci that those corporations were not effecting any meaningful change in the prior conduct of his medical practice although dr robucci may have had some vague notion that he was acting on behalf of westsphere when performing services other than actual patient care there is little or no evidence as to the precise nature of those services the time dr robucci may have spent performing them or their value in short there is no support for any charge from westsphere to robucci llc for such services or for the claim that dr robucci was wearing a westsphere hat when he performed them for dr robucci aside from signing a raft of documents and shifting some money between continued guaranteed payments for services rendered the secretary has yet to issue definitive guidance with respect to that issue and the law remains in a state of uncertainty see eg kalinka 9a la civ l treatise limited_liability companies and partnerships a guide to business and tax planning sec pincite 3d ed chase self-employment_tax and choice of entity colo law date two new bank accounts it was business as usual moreover although he might have been justified in relying upon mr carson’s expert valuation of his intangibles as the basis for the split between his limited and general_partnership interests in robucci llc the lack of any formal transfer of those intangibles to robucci llc should have been cause for concern under those circumstances it was incumbent upon dr robucci even though he was not a tax professional to question the efficacy of the arrangement that purported to minimize his taxes while effecting virtually no change in the conduct of his medical practice by not doing so dr robucci failed to exercise the ordinary business care and prudence required of him under the circumstances but cf united_states v boyle u s pincite 178_f2d_769 2d cir modifying 12_tc_735 which involve circumstances exemplifying the exercise of ordinary business care and prudence c conclusion dr robucci is subject_to the sec_6662 penalty for each of the years in issue decision will be entered for respondent in docket no and for petitioners in docket nos and
